                                           Case 2:20-cv-02301-DMC Document 5 Filed 11/17/20 Page 1 of 1



                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         GERALD A. MCGRATH,
                                   5                                                         Case No. 20-cv-08019-DMR (PR)
                                                        Plaintiff,
                                   6
                                                  v.                                         ORDER OF TRANSFER
                                   7
                                         DR. RICHARD CRAIG WEISS,
                                   8
                                                        Defendant.
                                   9

                                  10
                                              Plaintiff, a state prisoner, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983
                                  11
                                       and an application for in forma pauperis status. On November 13, 2020, the Clerk of the Court
                                  12
Northern District of California




                                       informed Plaintiff that this action has been assigned to the undersigned Magistrate Judge.1 Dkt. 4.
 United States District Court




                                  13
                                              The acts complained of occurred at Mule Creek State Prison, which is located in the
                                  14
                                       Eastern District of California, and it appears that Defendant resides in that district. Venue,
                                  15
                                       therefore, properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).
                                  16
                                              Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is
                                  17
                                       TRANSFERRED to the United States District Court for the Eastern District of California.2 The
                                  18
                                       Clerk shall transfer the case forthwith.
                                  19
                                       Dated: November 17, 2020
                                  20
                                                                                         ______________________________________
                                  21                                                     DONNA M. RYU
                                                                                         United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25
                                              1
                                  26            To date, Petitioner has not yet returned the form indicating whether he consents to or
                                       declines magistrate judge jurisdiction in this action.
                                  27          2
                                                 Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                  28   jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
